Citation Nr: 1100779	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 
II, claimed as due to herbicide exposure.

2.  Entitlement to erectile dysfunction (ED) (also claimed as 
loss of use of a creative organ), claimed as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as secondary to medications prescribed 
for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  
He had additional service as a midshipmen at the United States 
Naval Academy.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and June 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas. 

In the May 2006 rating decision, the RO, in pertinent part, 
denied service connection for GERD.  The Veteran filed a notice 
of disagreement (NOD) with this decision in July 2006.  He was 
issued a statement of the case (SOC) in March 2007, and the 
Veteran filed a timely substantive appeal in May 2007.  On his 
May 2007 substantive appeal VA Form 9, the Veteran additionally 
indicated that he wished to appeal his current cumulative 90 
percent rating.  As he had not received an SOC addressing his 
cumulative rating, this VA Form 9 was taken as a NOD for that 
issue.  In September 2007, the RO issued a SOC for the cumulative 
rating issue; however, the Veteran did not subsequently file a 
substantive appeal of that issue, and it is therefore not before 
the Board at this time.

In the June 2009 rating decision, the RO, in pertinent part, (1) 
denied service connection for diabetes mellitus associated with 
herbicide exposure, (2) denied service connection for loss of 
use, and (3) denied entitlement to special monthly compensation 
based on loss of use.  The Veteran filed an NOD in regarding the 
diabetes mellitus and loss of use issues in October 2009.  In 
January 2010, the RO issued an SOC addressing the issues as (1) 
service connection for diabetes mellitus associated with 
herbicide exposure, and (2) service connection for loss of use of 
creative organ as secondary to diabetes mellitus.  In May 2010, 
the Veteran submitted a timely substantive appeal of these 
issues.

The Veteran appeared and testified at a personal hearing in 
October 2010 before the undersigned Acting Veterans Law Judge 
sitting in Waco, Texas.  A transcript of the hearing is contained 
in the record.  During the hearing the Veteran clarified that he 
wished to pursue his ED/loss of use of a creative organ claim 
(originally filed as a special monthly compensation claim) as 
entitlement to service connection for ED/loss of use of a 
creative organ as secondary to diabetes mellitus, Type II (as 
noted on the title page).

The Veteran submitted additional evidence subsequent to the last 
supplemental statement of the case (SSOC) issued by the RO; 
however, this additional evidence was accompanied with a waiver 
of RO review. 

The  issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for peripheral neuropathy has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for ED/loss of 
use of a creative organ, claimed as secondary to diabetes 
mellitus; and entitlement to service connection for GERD, claimed 
as secondary to medications prescribed for service-connected 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service while 
a midshipman at the United States Naval Academy included 
visitation in-country in Vietnam.  

2.  The Veteran currently has a diagnosis of diabetes mellitus, 
Type II.


CONCLUSION OF LAW

Diabetes mellitus may it be presumed to have been incurred in 
service as a result of presumed herbicide/Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for diabetes mellitus, Type II, as due to 
herbicide exposure, the Board finds that failure to discuss VCAA 
compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be established for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

At the outset, the term "active duty" means service as a cadet at 
the Unites States Military, Air Force, or Coast Guard Academy, or 
as a midshipman at the United States Naval Academy.  38 U.S.C.A. 
§ 101(21)(D).  Additionally, the term "active military, naval, or 
air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  
See also 38 C.F.R. § 3.6(a), (b)(4).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
diabetes mellitus, although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  38 
C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to an 
herbicide agent such as Agent Orange.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there is a 
presumptive positive association between exposure to herbicides 
and the disorders listed in 38 C.F.R. § 3.309(e) (includes 
diabetes mellitus, Type II).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to have 
served in that Republic, requires that an individual actually 
have been present within the boundaries of the country.  

Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam; 
service on a deep water vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or visitation 
in the Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in the 
case of a veteran who served in the Republic of Vietnam during 
that period).  See VAOPGCPREC 27-97.  

In short, the Veteran must have been physically present on the 
landmass or inland waters of the Republic of Vietnam at some 
point during his service in order to establish qualifying service 
in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. 
denied 129 S.Ct. 1002 (2009).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim; the 
appellant prevails in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

In August 2006, the Veteran filed a claim for service connection 
for diabetes mellitus, as due to exposure to Agent Orange.  
During his October 2010 travel Board hearing, the Veteran 
described going on a "summer cruise" with 300 U.S. Naval 
Academy midshipmen in 1970.  He stated he was aboard the U.S.S. 
Vancouver, which stopped in the waters off Da Nang in the 
Republic of Vietnam in July 1970.  He testified that the U.S.S. 
Vancouver, and its sister ship the U.S.S. Cleveland, stopped in 
the waters off Vietnam to load retrograde, and that many of the 
midshipmen, himself included, were offloaded to spend the day on 
"China Beach."  It is his contention that this visit to on land 
Vietnam exposed him to Agent Orange, and that as a result, he 
later developed diabetes mellitus.

The Veteran's service treatment records do not show, and the 
Veteran does not contend, that he was diagnosed with diabetes 
mellitus during active duty.  The Veteran's DD 214 shows that he 
received the Republic of Vietnam Campaign Medal with 1960 device, 
and the Vietnam Service Medal.  

During an April 2006 VA examination, the examiner noted that the 
Veteran's VA treatment records showed a diagnosis of diabetes 
mellitus, Type II, in March 2006.

VA treatment records from March 2006 are not currently a part of 
the claims file; however, records from April 2006 note a recent 
diagnosis of diabetes and dietary counseling regarding this 
recent diagnosis.

In September 2006, the Defense Personnel Records Information 
System (DPRIS) responded to a request to furnish the Veteran's 
dates of service in Vietnam, with the statement that they were 
"unable to determine whether or not the Veteran had in-country 
service in the Republic of Vietnam."

A June 2009 "buddy statement" (a lay statement from a friend of 
the Veteran) from J.G.C., included information about the U.S.S. 
Vancouver which was copied from the website Wikipedia, and 
statements regarding the midshipmen cruise which landed in Da 
Nang.  J.G.C. wrote that was aboard the U.S.S. Cleveland, but 
that he recalled the Veteran travelling on the same cruise aboard 
the U.S.S. Vancouver.  He additionally noted that while in port 
in Da Nang on July 9th and 10th (1970) the midshipmen from both 
ships went ashore in large trailers to the "China Beach Club" 
for half a day.

In May 2010, the Veteran submitted the ship history for the 
U.S.S. Vancouver for the period from January 1, 1970 to December 
31, 1970.  The history included that on June 6, 1970 U.S. Naval 
Academy midshipmen reported aboard the U.S.S. Vancouver for a 
summer cruise, and that on July 9, 1970 the ship arrived in 
"Danang, RVN" for a "retrograde lift."  The ship history also 
noted that the U.S.S. Vancouver was supposed to stop in Da Nang 
for one day for a retrograde lift to the United States, but that 
difficulty involved in loading extended the period to two days.

A report of contact from July 2010, showed that the RO contacted 
the U.S. Naval Academy in an attempt to confirm the Veteran's on-
land visitation to Vietnam.  The U.S. Naval Academy stated that 
it did not keep any records of whether a midshipman may or may 
not have departed a ship during a summer cruise.

In October 2010, the Veteran submitted the deck log book for the 
U.S.S. Cleveland and several "buddy statements."  The deck log 
book noted that on July 9, 1970 the U.S.S. Cleveland was 
traveling from Hong Kong to Da Nang, Republic of Vietnam, "in 
company with the U.S.S. Vancouver."  A July 10, 1970 entry noted 
that the U.S.S. Cleveland was moored at a deep water pier off the 
coast of Republic of South Vietnam.

The Veteran submitted six additional "buddy statements" from 
fellow U.S. Naval Academy midshipmen who participated in the 1970 
summer cruise when the U.S.S. Vancouver and U.S.S. Cleveland 
stopped on the shore of Vietnam.  The statements are all similar; 
however some are more pertinent than others.  A statement from 
R.L.W. noted that he and the Veteran were assigned to the same 
company all four years at the U.S. Naval Academy.  He noted that 
when the ships were in port at Da Nang, he specifically recalled 
having lunch with the Veteran and the rest of their "company 
mates" on shore at the "China Beach Club."  A statement from 
R.L.S., which noted that he and the Veteran had been part of the 
cruise in the summer of 1970, was accompanied by R.L.S.'s DD 214 
and the letter awarding him the Vietnam Service Medal.  
Notification of R.L.S.'s award of the Vietnam Service Medal was 
issued by the U.S. Naval Academy in September 1971, and noted 
that he was "authorized to wear the Vietnam Service Medal and 
Ribbon for duty aboard the U.S.S. Cleveland during the summer of 
1970 for the approximate period of 9 July 1970 to 10 July 1970."  
He was additionally authorized to wear "a bronze star on the 
suspension ribbon and ribbon bar of the Vietnam Medal for 
Campaign Period VII."  Similarly, a "buddy statement" from 
R.A.W. was also accompanied by R.A.W.'s DD 214 and the letter 
notifying him of the award of the Vietnam Service Medal by the 
U.S. Naval Academy.  His award letter was issued in April 1973, 
and noted that he was "authorized to wear the Vietnam Service 
Medal and Ribbon for duty on board the U.S.S. Vancouver during 
the summer of 1970 for the approximate period of 6 June 1970 to 1 
August 1970."

The initial question here is whether the Veteran had service in 
Vietnam.  Based on the above noted lay statements, the ship 
history for the U.S.S. Vancouver, the deck log for the U.S.S. 
Cleveland, and the Veteran's DD 214 showing the receipt of the 
Vietnam Service Medal, the Board finds the evidence to be at 
least in a state of relative equipoise in showing that the 
Veteran as likely as not did set foot in the Republic of Vietnam 
in July 1970.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 
3.313.  As such, the Veteran is presumed to have been exposed to 
Agent Orange.  

Additionally, VA treatment records show that the Veteran was 
diagnosed with diabetes mellitus, Type II in 2006.  There are no 
records contained in the claims file which indicate an adverse 
etiology for the Veteran's diagnosed diabetes mellitus. 

Accordingly, the Board finds that, by extending the Veteran the 
benefit of the doubt, service connection for diabetes mellitus, 
Type II, as presumably due to herbicide exposure, is warranted.  
38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
as due to herbicide exposure is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to this 
appeal.  A review of the claims file shows that the Veteran was 
provided with VCAA notice in November 2005, September 2006, 
February 2009 and May 2009.  Additionally the September 2006 
letter provided additional notification regarding secondary 
service connection claims. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) 
(2010).

GERD

The Veteran filed a claim for service connection for GERD in 
October 2005.  During his October 2010 travel Board hearing the 
Veteran testified that it was his belief that he developed GERD 
due to medications prescribed (both during active service and 
post-service) for his service connected disabilities.  The 
Veteran specifically noted that the Naproxen he has been 
prescribed had, over the aggregate of numerous years of use, 
caused him to develop or worsened his acid reflux.  The Veteran 
also stated that he first noted his acid reflux in service.

Service treatment records show that during a February 1993 annual 
examination, the Veteran indicated that he had occasional 
indigestion.  He elaborated that he sometimes had "heartburn," 
which he treated with Tums.

The Veteran was afforded a VA examination in April 2006; there is 
no indication that the claims file was reviewed in conjunction 
with the examination, although the examiner does note some prior 
VA treatment record findings.  The examiner noted the Veteran was 
diagnosed with GERD in 2003.  An upper gastrointestinal series 
was performed, and was read as unremarkable.  The examiner gave 
an impression of "undiagnosed disease, manifest by symptoms 
suggestive of esophageal reflux, contained on treatment.  No 
current disability.  Normal GI series."

In December 2006, private physician, H.B., provided a letter 
which noted that the he was treating the Veteran for hiatal 
hernia and gastritis with chronic dyspepsia.  Dr. H.B. also noted 
that the Veteran was on prescription Naproxen for his knee and 
back pain, and opined that the Veteran's heartburn symptoms had 
worsened due to his Naproxen use.  The private physician did not 
provide a rationale for his opinion.

In February 2009, the Veteran stated that he was referred by Dr. 
H.B. to a "gastro specialist"  due to his stomach problems.  
The claims file contains treatment records from Dr. H.B. that 
span from September 2006 to August 2008.  On remand, the Veteran 
should be requested to provided consent to release medical 
information forms for continued treatment records from Dr. H.B., 
and for records from the "gastro specialist" to which he was 
referred.

The Veteran was afforded an additional VA examination in 
September 2009.  The examiner noted that the Veteran complained 
of symptoms of heartburn, indigestion, belching, and substernal 
pain, although his symptoms were well controlled with medication.  
A list of medications the Veteran was currently prescribed 
included Naprosyn 500 mg twice daily for multiple joint and spine 
disabilities.  The Veteran had a normal abdominal examination.  
The examiner opined that the Veteran's diagnosis of GERD was less 
likely than not secondary to any medications he took for service-
connected disabilities.  The examiner did not provide a rationale 
for his opinion.  Additionally, although he noted that the 
Veteran had a diagnosis of GERD, he then noted that the Veteran 
had a normal UGI series in 2006, and did not comment as to 
whether the Veteran had a current disability.  The examiner also 
did not comment as to whether the Veteran's GERD had been 
aggravated by his use of prescribed medications associated with 
service-connected disabilities.

On remand, the Veteran should be afforded an additional VA 
gastrointestinal examination to reconcile the conflicting 
opinions of record.  The examiner should determine whether the 
Veteran currently has GERD, and, if so, if his GERD was incurred 
in service, or is the result of medications taken for service-
connected disabilities.  The examiner should note the in-service 
complaint of occasional heartburn, and private physician H.B.'s 
opinion that the Veteran's GERD has worsened due to the use of 
Naproxen.


ED

The Veteran filed a claim for service connection for ED/loss of 
use of a creative organ in August 2006.  The Veteran claims that 
his ED is due to his diabetes mellitus.

In May 2009, treating private physician H.B. submitted a letter 
noting that it was his medical opinion that the Veteran's ED was 
mostly likely caused by his diabetes mellitus.  By this decision, 
the Veteran is currently service connected for diabetes mellitus.

Available VA treatment records in the claims file first note ED 
in December 2005.  The April 2006 VA GERD examination noted that 
the Veteran was diagnosed with diabetes mellitus in March 2006.  
Additional VA treatment records from April and May 2006 note that 
the Veteran was "recently" diagnosed with diabetes mellitus.  
VA treatment records between December 2005 and April 2006 are not 
currently a part of the claims file.  On remand, VA treatment 
records prior to April 2006 should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Although the record contains a positive nexus opinion linking the 
Veteran's ED to his diabetes mellitus, the opinion was provided 
by a physician who did not have access to the Veteran's records-
which indicate that he was diagnosed with ED prior to his 
diagnosis of diabetes mellitus.  As such, the Veteran should also 
be afforded a VA examination regarding his claim for service 
connection for ED.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, erectile 
dysfunction is associated with penis deformity.  Here, the 
Veteran is indicating that his ED/loss of use of a creative organ 
is associated with his service connected diabetes mellitus.  
Under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 allows for 
compensable complications of diabetes to be separately evaluated 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process.  Therefore, on examination, the 
examiner should determine if the Veteran's ED is associated with 
his diabetes mellitus (the examination report, should address 
whether the ED is of a sufficient severity to warrant separate 
compensable evaluations per Diagnostic Code 7913); or if the 
Veteran's ED is not associated with his diabetes mellitus, does 
he have penile deformity, and if so, is any ED disability due to 
or related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
obtain the names and addresses of all health 
care providers, VA and non-VA, who treated 
him for GERD or ED/loss of use of a creative 
organ.  VA treatment records prior to April 
2006 should be obtained.  Specifically, a 
request should be made for treatment records 
from Dr. H.B. dated after August 2008 and 
treatment records from the "gastro 
specialist" the Veteran noted he sought 
treatment from in 2009.  After the Veteran 
has signed the appropriate releases, those 
reports not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  

2.  After associating any pertinent, 
outstanding records with the claims folder, 
the Veteran should be afforded a VA medical 
examination to determine the nature and 
etiology of any claimed GERD disability and 
ED.  The claims file must be made available 
and reviewed by the examiner in conjunction 
with the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  

Based on review of the Veteran's pertinent 
medical history, examination of the Veteran, 
and with consideration of sound medical 
principles, the examiner should provide the 
following opinions: is it at least as 
likely as not (50 percent or better 
probability) that any currently diagnosed 
GERD is etiologically related to service, or  
was caused or aggravated (i.e., chronically 
worsened) by medications he has been 
prescribed for his service-connected 
disabilities?  

Additionally, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's ED 
was caused or permanently worsened by his 
service-connected diabetes mellitus.  If the 
Veteran's ED is not related to his diabetes 
mellitus, the examiner should note if there 
is any deformity of the penis, and provide an 
opinion as to whether it is at least as 
likely as not that the disability is 
etiologically related to active service.  

The examiner must explain the rationale for 
all opinions expressed.

3.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefits sought remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


